*kd(kDZ1;kJ47
DETAILED ACTION
Election/Restrictions
Applicant’s election of Group I, claims 8-15, in the reply filed on 3/7/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
	Claims 1-7 and 16-18 are withdrawn for being drawn to non-elected claims.

Claim Rejections - 35 USC § 112-Deposit Information
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 8-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification lacks complete deposit information for the deposit of strains Streptococcus thermophilus strains DSMZ Accession Numbers DSM3502, DSM32504, DSM32505, DSM32506 and DSM32507 and the bacteriophage CHPC1057 deposited as Accession No. DAM23962, the bacteriophage CHPC1008 deposited as Accession No. DSM32517.  Because it is not clear that the properties of these strains and bacteriophages are known and publicly available or can be reproducibly isolated from nature without undue experimentation and because the best mode disclosed by the specification requires the use of the strain, a suitable deposit for patent purposes is required.  
	If the deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of the deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be replaced if viable samples cannot be dispensed by the depository is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.  Amendment of the specification to recite the date of the deposit and the complete name and full street address of the depository is required.
	If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR §1.801-1.809, assurances regarding availability and permanency of deposits are required.  Such assurance may be in the form of an affidavit or declaration by applicants or assignees or in the form of a statement by an attorney of record who has the authority and control over the conditions of deposit over his or her signature and registration number averring:
	(a) during the pendency of this application, access to the deposits will be afforded to the Commissioner upon request;

	(b) all restrictions upon the availability to the public of the deposited biological material will be irrevocably removed upon the granting of a patent on this application;

	© the deposits will be maintained in a public depository for a period of at least thirty years from the date of the deposit or for the enforceable life of the patent or for a period of five years after the date of the most recent request for the furnishing of a sample of the deposited biological material, whichever is longest; and

	(d) the deposits will be replaced if they should become non-viable or non-replicable.

	In addition, a deposit of the biological material that is capable of self-replication either directly or indirectly must be viable at the time of the deposit and during the term of deposit.  Viability may be tested by the depository.  The test must conclude only that the deposited material is capable of reproduction.  A viability statement for each deposit of a biological material not made under the Budapest Treaty must be filed in the application and must contain:
	1)The name and address of the depository;
	2)The name and address of the depositor;
	3)The date of deposit;
	4)The identity of the deposit and the accession number given by the depository;
	5)The date of the viability test;
	6)The procedures used to obtain a sample if the test is not done by the depository; and
	7)A statement that the deposit is capable of reproduction.

Amendment of the specification to recite the date of the deposit and the complete name and address of the depository is required.
	As a possible means for completing the record, applicant may submit a copy of the contract with the depository for deposit and maintenance of each deposit.
	If the deposit was made after the effective filing date of the application for patent in the United States, a verified statement is required from a person in a position to corroborate that the cell line described in the specification as filed is the same as that deposited in the depository.  Corroboration may take the form of a showing of a chain of custody from applicant to the depository coupled with corroboration that the deposit is identical to the biological material described in the specification and in the applicant’s possession at the time the application was filed.
	Applicant’s attention is directed to In re Lundak, 773 F.2d. 1216, 227 USPQ 90 (CAFC 1985) and 37 CFR §1.801-1.809 for further information concerning deposit practice.
Claim Rejections – 35 USC § 112-2nd paragraph
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 11 is vague and indefinite due to the phrase “has a texturizing capacity of at least 95% of the S.thermophilus strain DSM32502”.  This is vague and indefinite because it is unclear how this is determined and what number the capacity of the reference strain is.  The structures that would meet this functional limitation are unclear as the methods to determine these values and hence the strains that meet this definition are not readily understood. While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  Appropriate clarification and/or correction is required.
Claim Rejections – 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim(s) 8-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Janzen et al (US 20150322415 A1; November 12, 2015) in view of Wu et al ("Genomic insights into high exopolysaccharide-producing dairy starter bacterium Streptococcus thermophilus ASCC 1275," Scientific Reports, 4: 4974, pp. 1-8 (May 2014); provided by Applicants on PTO-1449 dated 12/21/20) in light of Applicants’ admission on page 3, lines 5-6 of the instant specification.
.	Janzen et al teach mutant texturizing lactic acid bacteria strains, such as S. thermophilus strains or Lactobacillus bulgaricus stains, which are modified to be resistant to more phages than the mother strain, in particular against one of the phages CHPC658, CHPC1057, CHPC1089 and CHPC1152. See paragraph [0011].
Paragraph [0050] teaches an embodiment of the method of the present invention relates to a method for manufacturing a lactic acid bacterium, comprising the steps: [0051] Providing a lactic acid bacterial strain (the mother strain); [0052] optionally mutating the mother strain; [0053] Exposing the optionally mutated mother strain to a bacteriophage, e.g. a bacteriophage which is able to lyse the mother strain, such as a phage selected from the group consisting of CHPC658, CHPC1057 (deposited as DSM23962), e.g., the same bacteriophage as recited in instant claims 8 and 15. CHPC1089 and CHPC1152; [0054] optionally incubating the exposed bacterial cells with a growth medium; and [0055] screening for a mutant strain having phage resistance, such as increased phage resistance compared to the mother strain; and/or 
	Paragraph [0002] The food industry uses numerous bacteria, in particular lactic bacteria, in order to improve the taste and the texture of foods but also in order to extend the shelf life of these foods. In the case of the dairy industry, lactic bacteria are used intensively in order to bring about the acidification of milk (by fermentation) but also in order to texturize the product into which they are incorporated.  Paragraph [0138] teaches that 29 mutants were tested in microtiter plates for acidification profile and phage resistance. Two microtiter plates were prepared with milk and each plate was inoculated with 2% of the respective mutant. For one plate, 2% peptone-salt diluent (control) was added to each well, and to the other microtiter plate 2% CHPC658 containing 10E06 phage particles per ml was added. The two plates were incubated at 37.degree. C. for two days, and pH of each well was recorded every 12 minutes. All mutants were phage resistant compared to the mother strain CHCC10019.  Paragraph [0139] teaches that twelve mutants were chosen based on the acidification profile in MRS and milk (similar to the mother strain) and the viscosity of the strains.
Paragraph [0074] teaches a method for producing a fermented milk product, comprising fermenting a milk substrate (such as cow's milk) with a lactic acid bacterium of the invention, a strain of the invention, or a composition of the invention.  	Paragraph [0075] teaches a method of fermenting the milk substrate with a strain belonging to a Lactobacillus species, such as a strain of L. bulgaricus or L. fermentum, e.g. a strain selected from the group consisting of CHCC10019, CHCC10935, or CHCC3984, and mutants and variants of any of these strains. E.g., the milk substrate is 
	However, Janzen et al do not specifically recite that the claimed mutant strains are mutants of mother strain S.thermophilus strain deposited at DSMZ under accession number DSM32502.
	Wu et al discloses a dairy starter bacterium S.thermophilus ASCC 1275, i.e., the same mother strain in the instant claims, which has a high texturizing capacity.  See abstract.  This strain, ASCC1275, was known to yield the highest known amount (~1,00 mg/L) of exopolysaccharide in milk among the species of S.thermophilus.  The addition of this starter in milk fermentation exhibited texture modifying properties for fermented dairy foods such as yogurt and cheese in the presence of EPS as its important metabolite. The abstract teaches this strain may be conducive to milk adaptation of the starter and against undesirable bacteriophage infections which leads to failure of milk fermentation. See abstract.  
	The instant specification teaches that the mother strain Streptococcus thermophilus DSM32502 is an isolate of Streptococcus thermophilus ASCC 1275.  See instant specification on page 3, lines 5-6.
such as CHPC1057, which is recited in the instant claims.  The same strain and the same bacteriophage for the same purposes and same methods of using them are described by Janzen and Wu. These mutant strains would be functionally equivalent, e.g., possess the same texturizing capacity and acidification times as recited in instant claims 10 and 11, because they are structurally the same.  With respect to claims 9 and 12, the teachings of Janzen et al and Wu et al teach mutant strains of a strain the same or similar to DSM32502 which are prepared by the identical process for the identical purpose.  There is no unknown or unexpected technical effect resulting from these mutant strains.  The strains taught by the prior art references appear to be obvious or analogous variants of the claimed strains because they appear to possess the same or similar functional characteristics (i.e., ability to ferment milk, bacteriophage resistant, similar texturizing capacity and acidification times). Since the Patent Office does not have the facilities for examining and comparing Applicant's strains with the strains of the prior art, the burden of proof is upon applicants to show an unobvious distinction between the material structural and functional characteristics of the claimed strains and the strains of the prior art. See In re Best, 195 USPQ 430, 433 (CCPA 19&&).


Prior art, not presently relied upon:
Binetti et al International Dairy Journal (2007), 17(4), 343-349

Spontaneous phage-resistant mutants were isolated from 12 com.
     Streptococcus thermophilus strains by secondary-culture method.  They
     were characterized by cell and colony morphol., carbohydrate fermn.
     patterns, phage-resistance stability, efficiency of plaquing (EOP),
     acidifying and proteolytic powers and milk acidification kinetics.
     Only 22.6% ( n = 100 ) of isolates proved to be true phage-resistant
     mutants.  Phage resistance stability was a variable parameter among the
     mutants isolated, while EOP values were mostly very low (<10-7).
     Acidifying and proteolytic powers did not differ ( p > 0.05 ) between
     phage-sensitive strains and their resp. phage-resistant derivs.
     Groups of mutants were found showing a milk acidifying activity which
     was slower or faster than that obsd. for the parent strain.  Some mutants exhibiting high phage resistance and good technol. capacities could be
     used as improved strains for industrial processes.


TITLE:                   Selection of bacteriophage-resistant mutants of
                         Streptococcus thermophilus
AUTHOR(S):               Viscardi, M.; Capparelli, R.; Di Matteo, R.;
                         Carminati, D.; Giraffa, G.; Iannelli, D.
CORPORATE SOURCE:        University of Naples "Federico II", Naples, 80055,
                         Italy
SOURCE:                  Journal of Microbiological Methods (2003), 55(1),
                         109-119
                         CODEN: JMIMDQ; ISSN: 0167-7012
DIGITAL OBJECT ID:       10.1016/S0167-7012(03)00146-5
PUBLISHER:               Elsevier Science B.V.
DOCUMENT TYPE:           Journal
LANGUAGE:                English
ED   Entered STN:  16 Sep 2003
AB   Phage-resistant mutants have been isolated from Streptococcus
     thermophilus.  Selection was carried out using anti-phage antibodies
     or Hoechst 33258-labeled phages.  Two mutants out of eight tested
     displayed reduced acidifying capacity.  Selection of the bacteria that
     extruded more rapidly the fluorochrome 5-6-carboxyfluorescein diacetate
     (CFDA) restored the acidifying capacity of these two mutants to the
     level of the parental strains.  Mutants displaying phage resistance and
     good acidifying capacity were obtained in 4-5 days.  New phages that
     are able to overcome the protection mechanisms of the existing bacteria
     arise continually in the dairy environment.  The procedures described 
     permit to replace promptly the starter culture susceptible to newly
     emerged phages with a resistant one.


Horvath et al WO 2015007791      US 20160165910         Streptococcus   thermophilus   strains (e.g., DSM 27029, DSM 27030, and
acidification   kinetics have potential
     application as starter cultures, are able to provide both satisfactory
     rheol. and organoleptic properties, and provide satisfactory shelf life to the media into which they are incorporated.  In particular, these strains are also bacteriophage  -resistant.  The invention also provides a compn. comprising one of these Streptococcus   thermophilus   strains, and feedor food products obtained with these strains.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-0500.       

/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        3/25/22